Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.   Applicant’s election of Group I, a method employing a combination of an anti-CEACAM1 antibody and an anti-PD1 antibody in the paper filed 2/11/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.   Claims 35, 39, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

Claims 26-34 and 36-38 are under examination.
 
3.   Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows: The CRF does not list all priority documents at line <150> not their filing dates at line <151>.

Correction is required.

4.   The Title and Abstract are objected to because they do not accurately describe the invention under examination.  Both fail to disclose a method of treating cancer employing the antibodies of the claims.

Correction is required.

5.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.   Claims 26-34 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Curran et al. (2010, IDS) in view of WO 2010/125571 (IDS).
Curran et al. teach the treatment of cancer comprising the administration of an anti-PD-1 blocking antibody (see particularly 4276, column 1).  The reference further teaches that the administration of two blocking antibodies provides superior results to the administration of just a single antibody blocking agent (see particularly the paragraph spanning pages 4275 and the Discussion).  

	The reference differs from the claimed invention only in that it does not teach administration of an anti-CEACAM1 antibody as the second blocking antibody.

	WO 2010/125571 teaches the administration of a CEACAM1 blocking antibody for the treatment of cancer (see particularly, page 12).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the administration of the anti-PD-1 antibody of Curran et al. with the anti-CEACAM1 antibody of WO 2010/125571 for the effective treatment of cancer.  The combining of known equivalents, in this case anti-cancer agents, for the same purpose, e.g., the treatment of cancer, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06 and would have fallen well within the purview of the ordinarily skilled artisan at the time of the invention.  In particular, Curran et al. also teaches that the combining of agents can have superior results to the administration of a single anti-cancer agent, thus, rendering the combination therapy of the claims further obvious.  Claim 31 is included in the rejection because it recites the CEACAM1 extracellular region, an obvious target for a blocking antibody to bind.  Claims 30 and 37 are included in the rejection as they recite the ligand-interactive regions which would be obvious targets for in vivo antibody binding and signaling blockade. Claims 32 and 38 are included in the rejection as they recite the IgV extracellular regions of CEACAM1 and PD-1 (respectively), i.e., the ligand-interactive regions, which would be obvious targets for in vivo antibody binding and signaling blockade.

7.   No claim is allowed.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 3/07/21
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644